FORM OF CONESTOGA FUNDS RULE 12B-1 DISTRIBUTION PLAN This Rule 12b-1 Distribution Plan (the “Plan”) pertains to each series as listed in Schedule I, and as amended from time to time (individually, a “Fund,” and collectively, the “Funds”) of Conestoga Funds, a Delaware business trust (the “Trust”) and an open-end, diversified management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”), and is adopted pursuant to Section 12(b) of the 1940 Act and Rule 12b-1 thereunder (“Rule 12b-1”). 1.Principal
